In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 03-1102
XIA J. LIN,
                                                    Petitioner,
                              v.

JOHN D. ASHCROFT, Attorney General
of the United States,
                                                   Respondent.

                       ____________
                 Petition to Review an Order of
               the Board of Immigration Appeals.
                        No. A77 122 746
                       ____________
 ARGUED DECEMBER 8, 2003—DECIDED SEPTEMBER 22, 2004
                    ____________



 Before DIANE P. WOOD, EVANS, and WILLIAMS, Circuit
Judges.
  DIANE P. WOOD, Circuit Judge. Xia J. Lin claims that the
Chinese government forced her to abort two pregnancies
under its coercive family planning policies and will subject
her to involuntary sterilization if she is forced to return to
China. Lin filed for asylum, withholding of removal, and
protection under the United Nations Convention against
Torture. The Immigration Judge (IJ) denied all relief
because he concluded that Lin was not credible, a ruling the
Board of Immigration Appeals (BIA) summarily affirmed.
2                                               No. 03-1102

We vacate the removal order and remand Lin’s case for
rehearing because the IJ’s adverse credibility determination
was not supported by substantial evidence.


                             I
  Lin is a 35-year-old native of Wenzhou City in the
Zhejiang Province of China. At the age of 19, she married
her husband, who was 22 at the time. Because Lin and her
husband married before they had reached the legally per-
missible age—23 for women and 25 for men—they were
unable to register their union for several years after the
ceremony. To corroborate this fact, Lin submitted to the IJ
an original copy of a marriage certificate issued in 1992,
five years after the wedding. Lin and her husband both
worked for state-owned enterprises, she as a store clerk and
he as a factory laborer. Several months after they were
married, Lin gave birth to a daughter. When she arrived at
the hospital for the delivery, Lin was unable to produce the
required “birth permit” because her marriage had not yet
been registered with the government. Lin testified that she
and her husband paid a fine of 50 Renminbi (RMB) to the
hospital for failure to produce the birth permit and were
assessed a fine of 14,400 RMB ($1,735) for having a child
before Lin had turned 23 years of age. She corroborated this
claim by submitting a copy of a fine for 50 RMB that gave
as its stated reason “no birth permission,” see A.R. 278, and
a copy of another fine in the amount of 14,400 RMB which
was assessed for “marrying too early; having child too
early.” Id.
  Six months after her daughter was born, family planning
officials inserted an intrauterine device (“IUD”) in Lin to
prevent future pregnancies. Because Lin and her husband
wanted more children, she paid a private doctor to remove
the IUD in February 1989, and became pregnant for the
second time in March. Fearing that she would be forced to
No. 03-1102                                                  3

abort her pregnancy, Lin fled to her brother’s house and did
not show up for her quarterly IUD checkup in May 1989.
Although she tried to avoid detection by remaining indoors,
Lin believes that somebody reported her pregnancy to
family planning officials. Lin claims that eight people
arrived at her brother’s house one night to take her to the
hospital for an abortion. Lin’s relatives fought with the
officials and Lin pleaded with them to allow her to bring
her four-month pregnancy to term. These protestations fell
on deaf ears as the officials took her “by force” to the Second
People’s Hospital of Wenzhou City, where doctors aborted
her pregnancy.
  One month after the first abortion, Lin was fined 1,000
RMB and had another IUD inserted. She attended her IUD
checkups without incident until May 1995, when she again
paid a private doctor to remove the contraceptive device.
One month later, Lin became pregnant for the third time.
Afraid to stay home while she was pregnant, Lin left her job
and went to stay with her sister. She was tracked down by
family planning officials shortly after she missed her IUD
checkup in December 1995. Lin testified that the officials
were “very aware” of her situation after the first abortion
and that she believed someone had once again reported her
unauthorized pregnancy to the government. This time about
ten people arrived at her sister’s home, again at night.
When Lin refused to voluntarily submit, the officials took
her to the Dongfeng Hospital for a second abortion. She was
six months pregnant at the time. Lin explained to the IJ
that she did not have evidence to show that the abortion
was forced because such documentation is provided only for
voluntary procedures. She testified: “If I could get
evidence . . . that would prove to you that that abortion was
voluntary. Because it was involuntary, I couldn’t produce
that evidence.”
  Lin returned home after the second abortion, for which
she was fined 1,500 RMB, and had an IUD inserted again
4                                              No. 03-1102

by family planning officials in January 1996. She did not
return to work. Her husband’s employer threatened to dis-
miss him if Lin had any further problems with the family
planning officials or became pregnant again. Despite this
threat, Lin paid a private doctor to remove her IUD for the
third time in September 1998. When she became pregnant
shortly thereafter, she decided that it was time to leave
China. With the assistance of smugglers, a pregnant Lin
traveled through Thailand, Singapore, and Japan before ar-
riving in the United States on May 3, 1999. After landing at
the Los Angeles airport, Lin was detained and questioned
by immigration officials. Because Lin did not have valid
travel documents, the government instituted removal
proceedings. Lin conceded removability and requested
asylum, withholding of removal, and protection under the
Torture Convention. With the assistance of counsel, Lin’s
case was transferred from California to New York, where
Lin had moved to live with friends. Lin appeared briefly
before an IJ in New York but requested a second venue
change to Chicago after her move to Illinois. The govern-
ment did not oppose either venue change and Lin’s asylum
hearing occurred in Chicago.
   At her asylum hearing, Lin testified that she was nervous
during her interview with immigration officials at the Los
Angeles airport. She was worried about being sent back to
China while she was pregnant. In her sworn statement
from that interview, Lin said that she left China because it
is against the law to have two children under the “one-child
policy.” She said that she was afraid to return to China
because she would be arrested for leaving without permis-
sion. When asked about the “purpose of her trip,” Lin
responded: “Economy is bad in China and I am pregnant 7
months. [I] need to provide for my child in China. I am here
to look for a job.”
  Lin told the IJ that her second child, a daughter born in
the United States, had returned to China to live with Lin’s
No. 03-1102                                                  5

parents while she worked in America to pay off her $20,000
smuggling debt. Lin also explained that after she left China in
April 1999, government officials informed her husband that
their oldest daughter could not register for school until the
hefty 14,400 RMB fine imposed at the child’s birth was paid
in full. To support this claim, Lin submitted a copy of the
fine which was dated July 19, 1999.
   The IJ denied Lin’s request for asylum, withholding of
removal, and relief under the Torture Convention based on
an adverse credibility determination. (On appeal, Lin has
abandoned her request for relief under the Torture Conven-
tion by failing to raise it in her opening brief. See, e.g.,
Hentosh v. Herman M. Finch Univ. of Health Scis./The Chi.
Med. Sch., 167 F.3d 1170, 1173 (7th Cir. 1999) (“Arguments
not raised in an opening brief are waived.”) (citing Wilson
v. O’Leary, 895 F.2d 378, 384 (7th Cir. 1990)).) The IJ
determined that Lin’s testimony was not believable and
that she could not meet her burden of proof “without nec-
essary corroboration of the incidents in the past.” Specifi-
cally, the IJ gave two reasons for disbelieving Lin’s story.
First, he concluded that Lin’s “sole motivation for coming to
the United States was economic,” rather than fear of
China’s coercive population control policies. In the IJ’s
estimation, the fact that Lin sent her second child back to
China “undercut” her testimony that she was concerned
about the consequences of having an unauthorized child.
Second, the IJ decided that Lin’s descriptions of her two
forced abortions were implausible and were inconsistent
with “general background reports.” The IJ found it hard to
believe that eight or ten people arrived to escort Lin to the
hospital for her abortions. After making this credibility
determination, the IJ further found that Lin had not suf-
ficiently corroborated her alleged persecution through third-
party affidavits. The IJ thought that Lin should have been
able to produce this corroboration because she has remained
in contact with her family in China.
6                                                No. 03-1102

                              II
                              A
   When the BIA affirms an IJ’s ruling without opinion, see
8 C.F.R. § 1003.1(e)(4), we review the IJ’s decision directly.
Vladimirova v. Ashcroft, 2003 WL 23676865, *5 (7th Cir.
July 26, 2004). To qualify for asylum, Lin bears the burden
of proving that she meets the statutory definition of “re-
fugee” as provided in the Immigration and Nationality Act
(INA). This definition generally provides that a refugee is
“any person who is outside any country of such person’s
nationality . . . who is unable or unwilling to return to . . .
that country because of persecution or a well-founded fear
of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion.”
See 8 U.S.C. § 1101(a)(42)(A). This generally applicable defi-
nition has been amended to specifically account for applicants
like Lin who allege persecution based on coercive family plan-
ning policies. See 8 U.S.C. § 1101(a)(42)(B). Withholding of
removal is governed by a more stringent standard because
Lin is required to show that there is a “clear probability”
that her life or freedom would be threatened upon her
return to China. See INS v. Stevic, 467 U.S. 407, 413 (1984);
8 U.S.C. § 1231(b)(3).
  Under the substantial evidence standard, we uphold the
IJ’s determination if it is “supported by reasonable, sub-
stantial, and probative evidence on the record considered as
a whole.” INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992);
Ahmed v. Ashcroft, 348 F.3d 611, 615 (7th Cir. 2003). Al-
though we are mindful of the highly deferential standard
applied to the IJ’s credibility determinations, “we will not
automatically yield to the IJ’s conclusions when they are
drawn from insufficient or incomplete evidence.” Georgis v.
Ashcroft, 328 F.3d 962, 968 (7th Cir. 2003). To withstand our
scrutiny, the IJ’s credibility determination must be sup-
ported by “specific, cogent reasons” that “bear a legitimate
No. 03-1102                                                  7

nexus to the finding.” Krouchevski v. Ashcroft, 344 F.3d 670,
673 (7th Cir. 2003) (quoting Ahmad v. INS, 163 F.3d 457,
461 (7th Cir. 1999) (internal citations and quotation marks
omitted)). We have explained that “[c]orroborating evidence
is essential to bolster an otherwise unconvincing case, but
when an asylum applicant does testify credibly, it is not
necessary for her to submit corroborating evidence in order
to sustain her burden of proof.” Uwase v. Ashcroft, 349 F.3d
1039, 1041 (7th Cir. 2003) (internal citation and quotation
marks omitted); see also 8 C.F.R. § 208.13(a) (“The testimony
of the applicant, if credible, may be sufficient to sustain the
burden of proof without corroboration.”).
  Because an applicant who fails to establish eligibility for
asylum necessarily cannot satisfy the more stringent re-
quirements for withholding of removal, we begin with Lin’s
asylum claim.


                              B
  Congress has maintained an interest in asylum appli-
cants like Lin from the time China first implemented its
controversial “one-child” policy in 1979. In 1985, the House
of Representatives condemned the policy, and Congress re-
stricted appropriations to any organization that supported
or participated in a program of coercive abortion or in-
voluntary sterilization. See Population Inst. v. McPherson,
797 F.2d 1062, 1064-67 (D.C.C. 1986) (providing history of
Congressional action in the 1980s). Noting these develop-
ments, the BIA nonetheless determined that an asylum
applicant subject to China’s one-child policy could not allege
persecution on one of the five permissible grounds enumer-
ated in the INA. Matter of Chang, 20 I. & N. Dec. 38, 44-47
(B.I.A. 1989). Federal courts deferred to the BIA’s interpre-
tation despite subsequent legislative and administrative
action that attempted to overturn Chang. See Chen v. INS,
95 F.3d 801, 804-07 (9th Cir. 1996) (holding that Chang had
8                                               No. 03-1102

not been overruled by administrative action or executive
order); Zhang v. Slattery, 55 F.3d 732, 737 (2d Cir. 1995),
cert. denied, 516 U.S. 1176 (1996) (upholding Chang despite
the “seemingly purposeful efforts by the executive branch
and the houses of Congress to achieve the opposite out-
come”); Chen Zhou Chai v. Carroll, 48 F.3d 1331, 1340 (4th
Cir. 1995) (finding that subsequent executive action “does
not prevent the Board of Immigration Appeals from apply-
ing Matter of Chang as controlling precedent.”).
   Following a series of hearings in 1995, Congress finally
succeeded in reversing the Chang decision. See Coercive
Population Control in China: Hearings Before the Subcomm.
on Int’l Operations and Human Rights of the House Comm.
on Int’l Relations, 104th Cong. 2 (1995) (statement of Rep.
Chris Smith, Chair) (“I am proud to report that legislation
drafted and marked up . . . would make it clear once and for
all that the United States will not send people back to
forced abortions, will not send people back to forced ster-
ilizations.”). The Illegal Immigration Reform and Immigrant
Responsibility Act of 1996 (IIRIRA) amended the statutory
definition of a “refugee” by adding the following sentence:
    For purposes of determinations under this chapter, a
    person who has been forced to abort a pregnancy or to
    undergo involuntary sterilization, or who has been pers-
    ecuted for failure or refusal to undergo such a procedure
    or for other resistance to a coercive population control
    program, shall be deemed to have been persecuted on
    account of political opinion, and a person who has a
    well founded fear that he or she will be forced to
    undergo such a procedure or subject to persecution for
    such failure, refusal, or resistance shall be deemed to
    have a well founded fear of persecution on account of
    political opinion.
Pub. L. No. 104-208, § 601(a)(1), 110 Stat. 3009-689 (1996)
(codified as amended at 8 U.S.C. § 1101(a)(42)(B)).
No. 03-1102                                                   9

  A careful reading of the amendment reveals that Congress
identified four separate conditions under which an asylum
applicant may allege past persecution on account of political
opinion: (a) the applicant has been forced to abort a preg-
nancy, (b) the applicant has undergone involuntary steril-
ization, (c) the applicant has been persecuted for failing or
refusing to undergo such a procedure, or (d) the applicant
has been persecuted for other resistance to a coercive
population control program. Further, the amendment states
that an asylum applicant can allege a well-founded fear of
future persecution: (a) if the applicant fears being forced
upon return to undergo an abortion or sterilization proce-
dure or (b) if the applicant fears persecution for failure,
refusal or resistance. The BIA acknowledged the legislative
reversal of Chang in In re X-P-T, 21 I. & N. Dec. 634, 636-
38 (B.I.A. 1996), when it granted asylum and withholding
of removal to a Chinese alien who had been forcibly steril-
ized. It later extended these protections to the spouse of
such an individual, In re C-Y-Z, 21 I. & N. Dec. 915, 919-20
(B.I.A. 1997). See also Zhao v. Reno, 265 F.3d 83, 95 (2d
Cir. 2001).
  As we stated before, it is Lin’s burden to establish that
she is a refugee under the amended statutory definition.
See 8 C.F.R. § 208.13(a). In this case, she alleges that the
two forced abortions, three IUD insertions, and numerous
fines assessed by the Chinese government constitute pers-
ecution. Taking our lead from the statute’s text, we first
examine Lin’s allegation that she was forced to abort two
pregnancies, one in 1989 and the other in 1995. Lin con-
cedes that she has no documentary evidence to corroborate
her claim that the two abortions were forced. (The fact of
the abortions, as opposed to their voluntary or forced na-
ture, is uncontested.) In fact, she testified that she could not
be expected to produce such evidence as documentation is
provided only when the abortion is voluntary. Thus, Lin’s
claim stands on her testimony, which the IJ found to be
incredible.
10                                              No. 03-1102

  The IJ concluded that Lin’s descriptions of her forced
abortions were “inconsistent with general background re-
ports concerning pressure on women to only have one child
in urban areas.” We can only understand this to mean that
the IJ believed that women from urban areas, like Lin, are
under pressure to have only one child. We are confused,
however, by what the IJ found to be “inconsistent” between
Lin’s account of her forced abortions and the IJ’s under-
standing that women in urban areas are pressured to only
have one child. Furthermore, the IJ’s reference to “general
background reports” does not give us confidence that he
consulted the State Department report in the record, be-
cause that report corroborates, rather than undermines,
several aspects of Lin’s testimony.
  The State Department’s Profile of Asylum Claims and
Country Conditions for China (Profile) reports that the one-
child policy remains officially in force and most heavily
affects the urban population. Most asylum claims come from
three Chinese provinces, including the Zhejiang Province
where Lin lived with her husband. Chinese officials pri-
vately acknowledge that forced abortions and sterilizations
still occur in areas where family planning personnel may be
uneducated and ill-trained. Employees of government-
owned enterprises, like Lin and her husband, are subject to
particularly strict controls. See also Wang v. Ashcroft, 341
F.3d 1015, 1018 & n.1 (9th Cir. 2003) (noting strict enforce-
ment of population control policies against government
employees). The Profile further corroborates Lin’s testimony
that married couples from the Zhejiang Province are
authorized to have a child only after the wife reaches the
age of 23. Most crucially, the Profile confirms Lin’s ex-
planation that any evidence she might produce of an abor-
tion would imply that the procedure was voluntary as
opposed to forced:
     The U.S. Embassy and Consulates are unaware of any
     so-called “abortion certificates,” which often are pre-
No. 03-1102                                                11

    sented as part of asylum applications as evidence of a
    forced abortion. According to Embassy officials, the only
    document that might resemble such a certificate and
    result in confusion is a document issued by hospitals
    upon a patient’s request after a voluntary abortion. This
    certificate is used by patients as evidence to request 2
    weeks of sick leave after an abortion has been per-
    formed, a right provided by law.
  While these statements in the Profile lend credence to
Lin’s story, the government points to other statements that
appear to undermine her claim of persecution. Specifically,
the government argues that Lin could not have been forced
to undergo abortions because, according to the Profile,
Zhejiang Province allows married couples to have a second
child if the first is female. If that is true, then Lin and her
husband would have been permitted to have a second child
after the birth of their daughter. But the government did
not ask Lin about this policy in her hearing before the IJ;
instead, it raised this argument for the first time on appeal.
It is thus not evidence on which the IJ relied, nor can the
government now introduce it into the record. On remand,
both Lin and the government will have the opportunity to
present evidence regarding the applicability of this policy to
Lin. While the country Profile is entitled to deference, it
cannot serve as a substitute for the individualized determi-
nation required of the IJ in Lin’s case. See, e.g., Bace v.
Ashcroft, 352 F.3d 1133, 1139 (7th Cir. 2003) (“[I]t would be
improper to find that a witness’s testimony about specific
events could be ‘contradicted’ by a generalized State
Department report broadly discussing conditions in the
applicant’s country of origin.”); Toptchev v. INS, 295 F.3d
714, 723 (7th Cir. 2002) (explaining that the BIA is entitled
to consider State Department reports so long as it under-
takes a “particularized review of the petitioners’ case.”). In
sum, the IJ’s decision did not reflect consideration of the
relevant country conditions and rested on perceived incon-
12                                               No. 03-1102

sistencies between Lin’s testimony and the general back-
ground reports, which we have shown actually corroborated
key aspects of her story.
   The IJ’s credibility determination also rested on a con-
clusion that Lin’s descriptions of the forced abortions were
implausible. With respect to the first abortion, the IJ found
it difficult to believe that authorities located Lin after she
moved to her brother’s house and that family planning
officials would send eight officials to detain her. The IJ also
found that Lin’s description of her second abortion “lack[ed]
the details and plausibility necessary to be believable”
because Lin was not specific enough about how she was
detected a second time, why the authorities would send ten
people to find her, and whether her family was threatened
if she refused to undergo the abortion. We examine each of
these findings in turn.
   First, the IJ believed that Lin was not specific enough
about how family planning officials detected her after she
fled to her brother’s house during her second pregnancy and
her sister’s house during her third pregnancy. In the case
of both abortions, Lin testified that government officials
tracked her down shortly after she failed to show up for her
required IUD checkups. Lin testified that enforcement of
these checkups was “strict,” and it is perfectly reasonable to
assume that her absence alerted family planning officials to
a potential problem. In 1998, Congress heard testimony
from a former Chinese family planning official who ex-
plained that when a woman fails to arrive for a “contraceptive
device reliability” examination, like an IUD checkup, she is
“apprehend[ed]” by a supervision team, forced to have the
examination, and assessed a fine. See Forced Abortion and
Sterilization in China—The View from Inside: Hearings
Before the Subcomm. on Int’l Operations and Human Rights
of the House Comm. on Int’l Relations, 105th Cong. 8-12
(1998) [hereinafter 1998 Hearings] (testimony of Ms. Gao
Xiao Duan, Former Administrator, Planned Birth Control
No. 03-1102                                                 13

Office, People’s Republic of China). http://
commdocs.house.gov/committees/intlrel/hfa49740.000/hfa
49740_0.htm. This account mirrors that provided by Lin.
  Additional factors provide further support for Lin’s expla-
nation of why she was easily detected by the government.
Lin explained to the IJ that “after the first incident, they
[were] very aware of my situation and in the area, there are
people, you know, who report the situation, who report to
the government like me.” Lin’s status as a government
employee, along with the suggestion that her husband’s
employer was aware of her problems with family planning
officials, bolsters her contention that she was being closely
monitored. See also 1998 Hearings at 3 (describing a net-
work of paid informants used to enforce the one-child pol-
icy). Finally, the fact that Lin received a fine for giving
birth while underage likely brought her to the attention of
family planning officials early on. In short, the IJ’s determi-
nation that Lin had failed sufficiently to explain how she
was detected is not supported by substantial evidence.
  Second, the IJ also took issue with Lin’s statement that
eight people escorted her to the hospital for the first
abortion and that ten people accompanied her to the second
one. The IJ found that Lin did not plausibly explain why
such a large group arrived when a single individual could
have made an initial inquiry. With respect to the first
incident, Lin explained that some individuals were from the
family planning authority and some were from the local
police station. Lin alleges that the officials took her by force
after she refused to submit voluntarily. In He v. Ashcroft,
328 F.3d 593 (9th Cir. 2003), the IJ had discredited peti-
tioner He’s testimony that “a group of ten, or possibly more,
officials arrived at his house” to take his wife for an invol-
untary sterilization. Id. at 595. The Ninth Circuit granted
He’s petition for review and remanded the case to the BIA.
After suggesting that this large group may have been sent
to ensure that He and his wife would not escape, the Ninth
14                                               No. 03-1102

Circuit stated: “Moreover, despite the IJ’s obvious skepti-
cism, Mr. He remained consistent and steadfast on a factual
point that did not make that much difference to the truth of
his claim. Whether five or ten people came to take his wife
for involuntary sterilization it would nonetheless have been
involuntary.” Id. at 600. Likewise, we find that Lin testified
consistently with respect to the number of people who took
her to the hospital against her will—a factual point that
has little bearing on whether she was forced to abort her
pregnancies. When eight people arrived on the first occa-
sion, Lin’s relatives fought with them and Lin refused to
submit voluntarily to an abortion. Under these circum-
stances, it is perhaps unsurprising that a larger group
would be sent the second time. The officials could have
believed that Lin would run away or that her family would
obstruct their plans. We note parenthetically that there is
evidence to suggest that family planning “supervision
teams,” some as large as a dozen, conduct “night raids” that
involve encircling the violator’s house to prevent an escape.
See 1998 Hearings at 10-11. Furthermore, we question the
relevance of the IJ’s disbelief regarding the number of
individuals that arrived to detain Lin. She testified consis-
tently on a point that has little legitimate bearing on
whether her abortions were involuntary. The IJ’s skepti-
cism—utterly unsupported by any facts in the record—with
respect to this detail of her story does not form a valid basis
for a negative credibility determination, in the face of the
other corroborating information she presented.
  Third, the IJ suggested that Lin’s description of her sec-
ond abortion was implausible because she did not suffi-
ciently explain whether her family was threatened if she
refused to undergo the abortions. Since Lin was taken
against her will, it is not clear what any threats against her
family members would have revealed to the IJ. We note in
any event that Lin’s family fought with the authorities both
times that they arrived to take her to the hospital and that
No. 03-1102                                                    15

her husband was threatened and eventually dismissed from
his job because of her actions.
  Finally, we can quickly dispense with the IJ’s conclusion
that Lin was fleeing China for economic reasons rather
than fear of China’s coercive population control policies. He
based this conclusion on Lin’s statements to immigration
officials upon her arrival to Los Angeles and on Lin’s
decision to send her second child back to China while she
remained in the United States. We find nothing troubling
about Lin’s sworn statement to immigration officials. She
unequivocally stated that she feared returning to China
because her pregnancy violated the one-child policy. Her
reference to the weak economy in China was made as she
reiterated that she was seven months pregnant and needed to
provide for her children.1 Likewise, we find the IJ’s concern
about Lin’s decision to send her child back to China mis-
placed. There is no evidence to suggest that the U.S.-citizen
second child would suffer at the hands of Chinese officials
as a result of Lin’s actions.
  Viewing the record as a whole, we find that Lin’s testi-
mony was internally consistent, both with respect to the
substance and the chronology of events that occurred from



1
  Although we do not find any inconsistencies in the statement
that Lin made to immigration officials at the Los Angeles airport,
we observe that this interview was conducted in Mandarin. Al-
though Lin claims that she is capable of communicating in Mandarin,
she is more comfortable speaking in the Wenzhou dialect. At her
hearing before the IJ, Lin was provided with a Wenzhou transla-
tor. This court has cautioned against adverse credibility determi-
nations based on alleged inconsistencies that arise from state-
ments the applicant has made in two different languages. See
Ememe v. Ashcroft, 358 F.3d 446, 452-53 (7th Cir. 2004) (remand-
ing because the record did not establish whether the variances in
applicant’s testimony “represent a purposeful modification of her
story, or merely the opportunity to better communicate it through
her native language”).
16                                               No. 03-1102

1987 through 1999. The IJ’s determination that Lin’s tes-
timony was implausible for failure to provide specifics on
three aspects of her forced abortions is not supported by
substantial evidence. She provided ample detail to explain
why and how she was detained during her second and third
pregnancies. She was also resolute in explaining that she
left China because of the one-child policy. The IJ’s stated
reasons for disbelieving Lin’s descriptions are not based on
cogent reasons, and therefore we conclude that its adverse
credibility finding is not supported by “reasonable, substan-
tial, and probative evidence.” Elias-Zacarias, 502 U.S. at
481.
  We now turn to the issue of corroboration. Despite the
consistency of Lin’s testimony, the IJ found that Lin had
insufficiently corroborated her past treatment through
third-party affidavits. We have repeatedly emphasized that
corroborative evidence is not necessary when the applicant’s
testimony is otherwise credible. Balogun v. Ashcroft, 374 F.3d
492, 501-02 (7th Cir. 2004); Uwase, 349 F.3d at 1041;
Georgis, 328 F.3d at 969. In this case, however, Lin did
corroborate several aspects of her testimony, including the
circumstances surrounding her early marriage and first
pregnancy, by submitting the original copies of fines and
certificates. She explained why she could not corroborate
the forced abortions in a manner consistent with the State
Department reports. We are left to guess exactly what else
the IJ felt was necessary. Although the government sug-
gested at oral argument that affidavits from her family
members could have supported Lin’s case, we are hard
pressed to believe that these affidavits would have con-
vinced the IJ that Lin’s testimony was credible. The IJ’s
demand for additional corroboration in this case ignores the
substantial evidence already in the record, both general and
specific to Lin’s case.
  Accordingly, we remand for reconsideration of whether
Lin’s claim that she was forced to abort two pregnancies
No. 03-1102                                                  17

constitutes past persecution as contemplated by the
amended definition of “refugee.” See In re Y-T-L-, 23 I. & N.
Dec. 601, 606 (B.I.A. 2003) (en banc) (“It is manifestly clear
that Congress intended to make eligible for asylum those
who were victims of China’s coercive family planning policy,
not simply those who could be victims if returned to
China.”). Based on his adverse credibility determination,
the IJ failed to reach a number of other issues raised by
Lin’s application. The IJ did not determine whether Lin’s
three involuntary IUD insertions and mandatory checkups
could constitute persecution as a “coercive population
control program” under the amended statutory definition or
whether Lin’s efforts to have the IUDs removed by private
doctors is the type of “resistance” that Congress sought to
protect, see Li v. Ashcroft, 356 F.3d 1153, 1160 (9th Cir.
2004) (en banc) (finding that vocal and physical resistance
to a forced pregnancy examination meets the statutory
definition). We recognize in advance that it may be difficult
for Lin to obtain corroboration of these illegal acts. See, e.g.,
Xiaorong Li, License to Coerce: Violence Against Women,
State Responsibility, and Legal Failures in China’s Family-
Planning Program, 8 Yale J. L. & Fem. 145, 171-72 (1996)
(explaining that the removal of IUDs from women of
childbearing age without the permission of family planning
authorities is punishable as a crime).
  The IJ also failed to determine whether Lin’s fear of in-
voluntarily sterilization if she is returned to China consti-
tutes a well-founded fear of future persecution. If Lin suc-
ceeds in establishing that she has been persecuted under
the amended statute, she is automatically entitled to the
presumption of a well-founded fear of future persecution.
See 8 C.F.R. § 1208.13(b)(1). Even if Lin fails to establish
past persecution, the IJ must independently consider whether
she has presented an objectively reasonable fear of involun-
tary sterilization or other forms of persecution recognized
under our asylum laws.
18                                                 No. 03-1102



                              III
  We are not holding here that every woman of child-
bearing age in China will automatically be entitled to asy-
lum in this country, because they are all potentially subject
to the coercive family planning policies. We find only that
in the particular circumstances Lin has shown, where she
testified that she endured two forced abortions and fears
forced sterilization, where her testimony is consistent with
the State Department Profile, and where she has supported
her claim with relevant documentation, Lin as an individ-
ual may be entitled to this relief. We therefore VACATE the
removal order and REMAND for further proceedings consis-
tent with this opinion. We recognize that the BIA exercises
discretion in selecting a presiding judge. However, we urge
the BIA to assign a different judge to Lin’s case on remand.
Cf. Circuit Rule 36 of the United States Court of Appeals for
the Seventh Circuit. See also Kerciku v. INS, 314 F.3d 913,
919 (7th Cir. 2003); Georgis, 328 F.3d at 970.




  EVANS, Circuit Judge, concurring in part, dissenting in
part. The majority opinion is beautifully written and quite
persuasive. Yet, despite the fact that it concludes by saying we
are “not holding here that every woman of childbearing age
in China will automatically be entitled to asylum in this
country, because they are all potentially subject to the coercive
family planning policies,” I think, as a practical matter, we
are either doing, or coming close to doing, just that. How is
Lin’s case going to be different from that of any other
Chinese woman who takes issue with China’s policy and
No. 03-1102                                                 19

arrives here saying she does not want to submit to its
population control policy?
  No doubt, Lin’s story (if true) is quite compelling. Who
would want the state to force a woman to have an abortion?
On the other hand, China has a huge population problem,
and there are people who applaud efforts to fix it. But when
Congress, in 1996, amended the law to add forced abortion
as a ground for granting refugee status, it made a value
judgment about China’s population control policy. That is
interesting because it looks a bit like the congressional anti-
abortion faction outmaneuvered its anti-immigration
faction—which itself is ironic, given that most members of
Congress who belong to one of the factions belong to the
other as well.
  Given the present state of law, it seems that every Chinese
woman of childbearing age who says, to quote the words of
the statute, that she is in a state of “resistance to a coercive
population control program,” can only be denied asylum in
America if her story is incredible. As a practical matter,
that’s pretty hard to establish. So, given the present state
of the law, the floodgates are probably open.
  Finally, although I join Judge Wood’s opinion, I do disa-
gree on one point—I do not join the suggestion that the BIA
should, upon remand, assign this case to a different immi-
gration judge. We should not be making gratuitous sugges-
tions of that sort.

A true Copy:
       Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit

                    USCA-02-C-0072—9-22-04